Per Curiam.

Great weight should be given to the decision of the trial court who saw and heard the witnesses and allowed a wide scope to the introduction of evidence during the five days’ trial. The record supports the judgment in plaintiff’s favor.
The judgment appealed from should be affirmed, with costs to respondent.
Peck, P. J., Dore and Shientag, JJ., concur; Glennon and Van Voorhis, JJ., dissent and vote to reverse and dismiss the plaintiff’s cause of action for separation alleged in the complaint and to grant the husband a separation on the ground of cruel and inhuman treatment as alleged in his counterclaim and to provide for the custody of the child in accordance with the judgment of the court *848below and to require the defendant to pay to the plaintiff the sum of $50 a week for the support and maintenance of the child.
Judgment affirmed, with costs.